Citation Nr: 0712489	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
claimed heart disorder as a complication of a VA colonoscopy, 
status post colon perforation, performed in June 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and two witnesses


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
August 1945.  He was awarded the Purple Heart Medal and the 
Silver Star Medal, and was a prisoner of war (POW) for 15 
months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating action.  

In August 2006 a Deputy Vice Chairman of the Board granted 
the motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  

Also in August 2006 the Board remanded the appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran underwent a VA colonoscopy in June 2000 when 
his colon was perforated, resulting in sepsis syndrome.  

3.  As a result of the colon perforation and sepsis syndrome 
the veteran underwent inpatient treatment that was 
complicated by hypertension, congestive heart failures and 
frequent ventricular arrhythmias; competent medical opinion 
states that those complications arose out of the colonoscopy.  

4.  The veteran currently is not shown to have additional 
heart disability (other than hypertension, for which he has 
been separately granted compensation under the provisions of 
38 U.S.C.A. § 1151) as a complication of VA medical care 
including the colonoscopy, status post colon perforation.  



CONCLUSION OF LAW

The criteria for compensation for claimed heart disability 
under the provisions of 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310(a), 3.361, 3.800 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2003, during the pendency of the appeal, the RO sent 
the veteran a notice letter informing him that to establish 
entitlement for compensation under 38 U.S.C.A. § 1151 the 
evidence must show three things: a current disability; an 
injury or disability based on VA medical care; and, medical 
evidence showing that the current disability was caused by 
the VA medical treatment.  

The veteran had ample opportunity to respond prior to 
issuance of the rating February 2004 Statement of the Case 
(SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

In September 2006 the AMC sent the veteran a letter that 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2006 letter advised the veteran that VA is 
responsible for obtaining relevant records from any Federal 
agency, and that VA would make reasonable efforts on the 
veteran's behalf to obtain relevant records not held by a 
Federal agency.  

The letter asked the veteran to provide enough information 
about those records to enable VA to request them from the 
appropriate agency.  The letters advised the veteran that if 
was still his responsibility to make sure the records were 
received by VA.  

The September 2006 letter specifically asked the veteran, 
"If there is any other information or evidence that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The veteran had ample 
opportunity to respond prior to issuance of the January 2007 
Supplemental SOC (SSOC).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

To the degree that a claim for compensation under 38 U.S.C.A. 
§ 1151 is analogous to a claim for service connection, the 
first Dingess element (veteran status) is not at issue, and 
as noted above the September 2006 letter advised the veteran 
of the second and third Dingess elements (existence of a 
current disability and connection between the veteran's VA 
medical treatment and that disability).  The letter 
accompanying the January 2007 SSOC advised the veteran of the 
fourth and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  

There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  The veteran has identified no VA or non-VA medical 
providers that may have existing evidence relevant to the 
claim.  

The veteran has been afforded a hearing before the RO's 
Decision Review Officer, and he has also been afforded 
appropriate VA medical examinations.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for compensation 
under 38 U.S.C.A. § 1151.  


II.  Factual Background

In June 2000 the veteran underwent elective colonoscopy at a 
VA Medical Center (VAMC) due to reported anemia and positive 
guaiac showing rectal bleeding.  Prior to surgery, the 
veteran signed an acknowledgment that bleeding and 
perforation were risks attending colonoscopy.  During the 
procedure two small polyps were removed without apparent 
incident, and the veteran was discharged routinely.  

Two days after the colonoscopy, the veteran presented to a 
VAMC complaining of persistent diffuse abdominal pain, 
subsequently diagnosed as perforation at the site of the 
polypectomy.  Due to the unavailability of bed space in the 
VAMC, the veteran was transferred to the Boston Medical 
Center for inpatient treatment.  

The physicians at Boston Medical Center confirmed perforation 
of the sigmoid colon and performed exploratory laparotomy, 
sigmoid resection and takedown of splenetic flexure.  A 
sigmoid colostomy was installed.  

During his inpatient treatment at Boston Medical Center, the 
veteran underwent a cardiac ultrasound evaluation due to 
apparent ventricular tachycardia; the results showed aortic 
root/annular calcification, thickening of all cusps on the 
aortic valve, annular calcification on the mitral valve, and 
Doppler consistent with abnormal diastolic function.  

The veteran had a persantine-nuclear stress test at Boston 
Medical Center in September 2000 that was negative for 
ischemia.  

In a follow-up examination at Boston Medical Center in March 
2001 the veteran denied having chest pains, palpitations, 
syncope, dyspnea on exertion, orthopenea, paroxysmal 
nocturnal dyspnea (PND) or peripheral edema.  

On examination, auscultation showed no murmur, rub or gallop.  
An electrocardiogram (EKG) study appeared unchanged from the 
pre-colonoscopy EKG in May 2000.  

In a November 2001 letter, the VA Regional Counsel advised 
the veteran that investigation showed no evidence of fault or 
negligence on the part of VA regarding the colonoscopy.  
Accordingly, the veteran's Federal administrative tort claim 
was denied.  


III.  Analysis

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished by VA,  and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the veteran's, or in appropriate 
cases the veteran's representative's, informed consent.  
38 C.F.R. § 3.361(d)(1).  

In this case, a review of the medical evidence of record does 
not show that the veteran has a current cardiac disorder for 
which a claim for compensation can be based.  

In January 2004, a staff surgeon at a VAMC reviewed the 
veteran's medical record through November 2003 and stated an 
opinion that the veteran had no residual disability resulting 
from the surgery that was performed consequent to his 
colonoscopy.  

In April 2005, a private physician with Wareham Medical 
Associates examined the veteran and also reviewed the medical 
record, including VA treatment records and the treatment 
records from Boston Medical Center.  

The physician stated that there was no indication of any 
heart disease prior to July 2000, but the veteran's 
postoperative course at Boston Medical Center was made 
difficult due to congestive heart failure and frequent 
ventricular arrhythmias; hypertension was also noted for the 
first time.  

The physician stated that congestive heart failure, 
arrhythmia and ischemic heart disease had been an ongoing 
problem since July 2000, and that it was within a reasonable 
degree of medical certainty that those conditions arose out 
of the colonoscopy.  

In August 2005, the veteran had a VA medical examination in 
which the examiner noted the above-cited April 2005 
examination and opinion by the private physician.  The 
examiner stated that his review of the record confirmed that 
the veteran had been under treatment for hypertension since 
the surgical procedures performed in 2000, but there was no 
indication of current treatment for congestive heart failure 
or indeed any evidence of heart failure since 2000.  

Accordingly, the VA examiner stated that he could find no 
current evidence of congestive heart failure or left 
ventricular dysfunction.  

In December 2006, the same VA examiner reviewed the file and 
interviewed the veteran and stated the opinion that there was 
no objective evidence of a current cardiovascular disorder.  
The VA examiner confirmed that the veteran had been treated 
for congestive heart failure after surgery, as cited by the 
private physician, but added that he had not been 
subsequently treated for heart failure and diagnostics failed 
to detect any evidence of myocardial ischemia.  In short, 
there is no evidence of any active cardiovascular disorder 
for which the veteran had a diagnosis that could be backed up 
by diagnostic testing.  

The Board finds, on careful review of the medical evidence 
above, that the veteran demonstrably had cardiac 
complications of his colonoscopy in 2000.  However, there is 
no evidence of a current cardiovascular disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, to include a claim 
brought under the provisions of 38 U.S.C.A. § 1151.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA's 
and the Court's interpretation of section 1110 of the 
statute, requiring the existence of a present disability for 
VA compensation purposes, cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

As the claimed heart disorder is not shown by medical 
evidence, the claim fails by absence of medical evidence of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (In absence of proof of a present disability, there 
can be no valid claim).  

Further, as there is no evidence of additional disability 
after the June 2000 colonoscopy (other than hypertension, for 
which compensation under the provisions of 38 U.S.C.A. § 1151 
has been separately granted), there can be no finding of 
causation, and the questions of medical negligence and 
informed consent are not reached.  

The Board recognizes that the veteran believes that his VA 
colonoscopy has resulted in an additional cardiovascular 
disorder, and he testified to that effect before the RO's 
Decision Review Officer in November 2004.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As discussed, there is no competent medical evidence showing 
that the veteran has a current heart disability on which a 
claim for compensation under 38 U.S.C.A. § 1151 could 
arguably be based, and in fact the weight of medical opinion 
states that in fact the veteran does not have a current 
cardiovascular disability other than hypertension.  

Accordingly, a claim for compensation under 38 U.S.C.A. 
§ 1115 for a heart disorder cannot be granted.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).   In this case, the evidence 
preponderates against the claim and the benefit-of-the-doubt 
rule does not apply.  



ORDER

VA compensation benefits under 38 U.S.C.A. § 1151 for a 
claimed heart disorder due to VA medical treatment in June 
2000 are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


